
	
		I
		111th CONGRESS
		1st Session
		H. R. 3039
		IN THE HOUSE OF REPRESENTATIVES
		
			June 25, 2009
			Mr. McDermott (for
			 himself and Mr. Bilbray) introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To provide for preferential duty treatment to certain
		  apparel articles of the Philippines.
	
	
		1.Short titleThis Act may be cited as the
			 Save Our Industries Act of
			 2009 or the SAVE
			 Act.
		2.Findings;
			 purposes
			(a)FindingsCongress
			 finds the following:
				(1)The United States
			 and the Republic of the Philippines (in this Act referred to as the
			 Philippines), a former colony, share deep historical and
			 cultural connections. The United States has developed preferential trading
			 relations with former colonies such as the Marshall Islands, the Federated
			 States of Micronesia and the Republic of Palau.
				(2)The Philippines
			 represents a tremendous economic potential and enduring political and security
			 significance to the United States.
				(3)The United States
			 and the Philippines maintain a fair trading relationship that should be
			 expanded to the mutual benefit of both countries. In 2008, United States
			 exports to the Philippines were valued at $8,300,000,000, and United States
			 imports from the Philippines were valued at $8,700,000,000.
				(4)United States textile exports to the
			 Philippines were valued at nearly $20,000,000 in 2008, consisting mostly of
			 broadwoven, industrial or specialty, and nonwoven fabrics. The potential for
			 export growth in this area can sustain and create thousands of jobs.
				(5)The Philippines’
			 textile and apparel industries, like that of their counterparts in the United
			 States, share the same challenges and risks stemming from the end of the United
			 States quota system and from the end of safeguards that continued to control
			 apparel imports from the People’s Republic of China until January 1,
			 2009.
				(6)The United States
			 apparel fabrics industry is heavily dependent on sewing outside the United
			 States, and, for the first time, United States textile manufacturers would have
			 a program that utilizes sewing done in an Asian country. In contrast, most
			 sewing of United States fabric occurs in the Western Hemisphere, with about 75
			 percent of United States fabric exports presently going to countries that are
			 parties to the North American Free Trade Agreement and the Dominican
			 Republic-Central America-United States Free Trade Agreement. Increased demand
			 for United States fabric in Asia will increase opportunities for the United
			 States industry.
				(7)Apparel producers
			 in the Western Hemisphere are excellent at making basic garments such as
			 T-shirts and standard 5-pocket jeans. However, the needle capability does not
			 exist to make high-fashion, more sophisticated garments such as embroidered
			 T-shirts and fashion jeans with embellishments. Such apparel manufacturing is
			 done almost exclusively in Asia.
				(8)A
			 program that provides preferential duty treatment for certain apparel articles
			 of the Philippines will provide a strong incentive for Philippine apparel
			 manufacturers to use United States fabrics, which will open new opportunities
			 for the United States textile industry and increase opportunities for United
			 States yarn manufactures. At the same time, the United States would be provided
			 a more diverse range of sourcing opportunities.
				(b)PurposesThe
			 purposes of this Act are—
				(1)to encourage
			 higher levels of trade in textiles and apparel between the United States and
			 the Philippines and enhance the commercial well-being of their respective
			 industries in times of global economic hardship;
				(2)to enhance and
			 broaden the economic, security, and political ties between the United States
			 and the Philippines;
				(3)to stimulate
			 economic activity and development throughout the Philippines, including regions
			 such as Manila and Mindanao; and
				(4)to provide a
			 stepping stone to an eventual free trade agreement between the United States
			 and the Philippines, either bilaterally or as part of a regional
			 agreement.
				3.DefinitionsIn this Act:
			(1)Classification
			 under the HTSThe term classification under the
			 HTS means, with respect to an article, the 10-digit subheading under
			 which the article is classified in the HTS.
			(2)HTSThe
			 term HTS means the Harmonized Tariff Schedule of the United
			 States.
			(3)EnteredThe
			 term entered means entered, or withdrawn from warehouse for
			 consumption, in the customs territory of the United States.
			(4)Knit-to-shapeAn
			 article is knit-to-shape if 50 percent or more of the exterior
			 surface area of the article is formed by major parts that have been knitted or
			 crocheted directly to the shape used in the article, with no consideration
			 being given to patch pockets, appliqués, or the like. Minor cutting, trimming,
			 or sewing of those major parts shall not affect the determination of whether an
			 article is knit-to-shape.
			(5)Wholly
			 assembledAn article is wholly assembled in the
			 Philippines or the United States if—
				(A)all components of
			 the article pre-existed in essentially the same condition as found in the
			 finished article and were combined to form the finished article in the
			 Philippines or the United States; and
				(B)the article is
			 comprised of at least 2 components.
				(6)Wholly
			 formedA yarn is wholly formed in the United
			 States if all of the production processes and finishing operations,
			 starting with the extrusion of filaments, strips, film, or sheet, and including
			 slitting a film or sheet into strip, or the spinning of all fibers into yarn,
			 or both, and ending with a finished yarn or plied yarn, takes place in the
			 United States.
			4.Trade
			 benefits
			(a)Articles
			 coveredFor purposes of this section, an eligible apparel article
			 is any of the following:
				(1)Men’s and boys’ cotton knit shirts.
				(2)Women’s and girls’
			 cotton knit shirts and blouses.
				(3)Men’s and boys’
			 cotton trousers, breeches, and shorts.
				(4)Women’s and girls’
			 cotton trousers, slacks, and shorts.
				(5)Men’s and boys’
			 cotton underwear.
				(6)Men’s and boys’
			 manmade fiber underwear.
				(7)Men’s and boys’
			 manmade fiber knit shirts.
				(8)Women’s and girls’
			 manmade fiber knit shirts and blouses.
				(9)Men’s and boys’
			 manmade fiber trousers, breeches, and shorts.
				(10)Women’s and
			 girls’ manmade fiber slacks, breeches, and shorts.
				(11)Men’s and boys’
			 non-knit manmade fiber shirts.
				(12)Brassieres and
			 other body support garments.
				(13)Manmade fiber
			 brassieres and other body support garments.
				(14)Manmade fiber
			 swimwear.
				(15)Cotton
			 swimwear.
				(b)Duty-free
			 treatment for certain eligible apparel articles
				(1)Duty-free
			 treatmentSubject to paragraphs (2) and (3), an eligible apparel
			 article shall enter the United States free of duty if the article is wholly
			 assembled in the United States or the Philippines, or both, and if the
			 component determining the article’s classification under the HTS consists
			 entirely of—
					(A)fabric components
			 cut in the United States or the Philippines, or both, from fabric wholly formed
			 in the United States from yarns wholly formed in the United States;
					(B)components
			 knit-to-shape in the United States from yarns wholly formed in the United
			 States; or
					(C)any combination of
			 the fabric components or components knit-to-shape described in subparagraphs
			 (A) and (B).
					(2)Dyeing,
			 printing, or finishingAn apparel article described in paragraph
			 (1) shall be ineligible for duty-free treatment under such paragraph if the
			 component determining the article’s classification under the HTS comprises any
			 fabric, fabric component, or component knit-to-shape in the United States that
			 was dyed, printed, or finished at any place other than in the United
			 States.
				(3)Other
			 processesAn apparel article described in paragraph (1) shall not
			 be disqualified from eligibility for duty-free treatment under such paragraph
			 because it undergoes stone-washing, enzyme-washing, acid-washing,
			 permapressing, oven-baking, bleaching, garment-dyeing, screen printing, or
			 other similar processes in either the United States or the Philippines.
				(c)Duty reduction
			 for certain eligible apparel articles
				(1)Duty
			 reductionAn eligible apparel article shall enter the United
			 States at a reduced rate of duty specified in paragraph (2) if it is wholly
			 assembled in the United States or the Philippines, or both, and if the
			 component determining the article’s classification under the HTS consists
			 entirely of—
					(A)fabric components
			 cut in the United States or the Philippines, or both, from fabric wholly formed
			 in the United States or the Philippines, or both, from yarns wholly formed in
			 the United States;
					(B)components
			 knit-to-shape in the United States or the Philippines, or both, from yarns
			 wholly formed in the United States; or
					(C)any combination of
			 fabric components or components knit-to-shape that are described in
			 subparagraphs (A) and (B).
					(2)Reduced tariff
			 rateAn eligible apparel article described in paragraph (1) shall
			 be dutiable at the lesser of—
					(A)50 percent of the
			 column 1 rate of duty that applies to the apparel article under its
			 classification under the HTS; or
					(B)the column 1 rate of duty under the HTS
			 that applies to the article, assessed upon the value of the article, less the
			 cost or value of yarns in the article that are wholly formed in the United
			 States.
					(d)Articles
			 eligible under both categoriesAn eligible apparel article that
			 meets the requirements of both subsections (b) and (c) shall be eligible for
			 duty-free treatment under subsection (b).
			(e)De
			 minimis
				(1)In
			 generalAn otherwise eligible apparel article shall not be
			 ineligible for preferential treatment because fibers or yarns used in the
			 production of the component that determines the article’s classification under
			 the HTS do not meet the requirements of subsection (b) or (c), if the total
			 weight of all such fibers or yarns in the component that determines the
			 article’s classification under the HTS is not more than 10 percent of the total
			 weight of that component.
				(2)Elastomeric
			 yarnsNotwithstanding paragraph (1), an article described in
			 subsection (b) or (c) that contains elastomeric yarns in the component of the
			 article that determines the article’s classification under the HTS shall be
			 eligible for duty-free treatment under this section only if such elastomeric
			 yarns are wholly formed in the United States or the Philippines.
				(3)Direct
			 shipmentAny apparel article described in subsection (b) or (c)
			 is an eligible article only if it is imported directly into the United States
			 from the Philippines.
				(f)Single
			 transformation rulesAny of the following apparel articles that
			 are wholly assembled, or knit-to-shape, in the Philippines from any combination
			 of fabrics, fabric components, components knit-to-shape, or yarns and are
			 imported directly into the United States from the Philippines shall enter the
			 United States free of duty, without regard to the source of the fabric, fabric
			 components, components knit-to-shape, or yarns from which the articles are
			 made:
				(1)Any apparel
			 article that is of a type listed in chapter rule 3, 4, or 5 for chapter 61 of
			 the HTS (as such chapter rules are contained in paragraph 1 of section A of the
			 Annex to Proclamation 8213 of the President of December 20, 2007) as being
			 excluded from the scope of such chapter rule, when such chapter rule is applied
			 to determine whether an apparel article is an originating good for purposes of
			 general note 29(n) to the HTS, except that, for purposes of this paragraph,
			 reference in such chapter rule to 6104.12.00 shall be deemed to
			 be reference to 6104.19.60.
				(2)Any apparel
			 article that is of a type listed in chapter rule 3(a), 4(a), or 5(a) for
			 chapter 62 of HTS, as such chapter rules are contained in paragraph 9 of
			 section A of the Annex to Proclamation 8213 of the President of December 20,
			 2007.
				(3)Any article not
			 described in paragraph (1) or (2) that is any of the following:
					(A)Playsuits and sunsuits.
					(B)Babies’ garments
			 and clothing accessories.
					(C)Women’s and girls’
			 cotton coats.
					(D)Cotton
			 dresses.
					(E)Manmade fiber
			 dresses.
					(F)Men’s and boys’
			 cotton, non-knit, shirts.
					(G)Cotton nightwear
			 and pajamas.
					(H)Manmade fiber
			 nightwear and pajamas.
					(I)Women’s and girls’
			 wool coats.
					(J)Wool
			 dresses.
					(K)Wool
			 skirts.
					(L)Women’s and girls’
			 wool suits.
					(M)Women’s and girls’
			 wool slacks, breeches, and shorts.
					(N)Women’s and girls’
			 cotton, non-knit, shirts and blouses.
					(O)Women’s and girls’
			 non-knit, manmade fiber shirts and blouses.
					(P)Women’s and girls’
			 manmade fiber suits.
					(Q)Men’s and boys’ wool coats.
					(R)Cotton dressing
			 gowns and robes.
					(S)Manmade fiber
			 robes and dressing gowns.
					(T)Women’s and girls’
			 manmade fiber coats.
					(U)Cotton
			 skirts.
					(V)Manmade fiber
			 skirts.
					(W)Men’s and boys’
			 manmade fiber coats.
					(X)Women’s and girls’
			 cotton underwear.
					(Y)Women’s and girls’
			 manmade fiber underwear.
					(Z)Women’s and girls’
			 coats of silk and vegetable blends.
					(AA)Skirts made of
			 silk and vegetable blends.
					(g)Review and
			 reportThe Comptroller General shall, at the end of the 2-year
			 period beginning on the effective date under section 5, review the program
			 established under this section for the purpose of evaluating the effectiveness
			 of, and making recommendations to Congress for improvements in, the
			 program.
			(h)Enforcement
				(1)Presidential
			 certification of conditionsNo apparel article shall be afforded
			 the preferential treatment under this section unless the President certifies to
			 Congress that the Philippines is meeting the following conditions:
					(A)The Philippines
			 reestablishes the Electronic Visa Information System (ELVIS) to further assist
			 with prevention of transshipment of apparel articles and the use of counterfeit
			 documents relating to the importation of apparel articles into the United
			 States.
					(B)The Philippines
			 continues to enforce the Memorandum of Understanding between the United States
			 of America and the Republic of the Philippines Concerning Cooperation in Trade
			 in Textile and Apparel Goods, signed on August 23, 2006.
					(C)The Philippines
			 agrees to provide, on a timely basis at the request of U.S. Customs and Border
			 Protection, and consistently with the manner in which the records are kept in
			 the Philippines, a report on exports from the Philippines of apparel articles
			 eligible for preferential treatment under this section, and on imports into the
			 Philippines of yarns, fabrics, fabric components, or components knit-to-shape
			 that are wholly formed in the United States.
					(D)The Philippines
			 agrees to cooperate fully with the United States to address and take action
			 necessary to prevent circumvention as provided in Article 5 of the Agreement on
			 Textiles and Clothing referred to in section 101(d)(4) of the Uruguay Round
			 Agreements Act (19 U.S.C. 3511(d)(4)).
					(E)The Philippines
			 agrees to require its producers and exporters of articles eligible for
			 preferential treatment under this section to maintain, for at least 3 years
			 after export, complete records of the production and the export of such
			 articles, including records of yarns, fabrics, fabric components, and
			 components knit-to-shape and used in the production of such articles.
					(F)The Philippines
			 agrees to report, on a timely basis, at the request of U.S. Customs and Border
			 Protection, documentation establishing the country of origin of articles
			 eligible for preferential treatment under this section, as used by that country
			 in reimplementing an effective visa system.
					(G)The Philippines is to establish, within 60
			 days after the date of the President’s certification under this paragraph,
			 procedures that allow the Office of Textiles and Apparel of the Department of
			 Commerce (OTEXA) to obtain information when fabric wholly formed in the United
			 States is exported to the Philippines to allow for monitoring and verification
			 before the imports of apparel articles containing the fabric for which
			 preferential treatment is sought under this section reach the United States.
			 The information provided upon export of the fabrics shall include, among other
			 things, the name of the importer of the fabric in the Philippines, the 10-digit
			 HTS subheading of the apparel articles to be made from the fabric, and the
			 quantity of the apparel articles to be made from the fabric for importation
			 into the United States.
					(2)Definition of
			 transhipmentAs used in paragraph (1), transshipment has occurred
			 when preferential treatment for an apparel article under this section has been
			 claimed on the basis of material false information concerning the country of
			 origin, manufacture, processing, or assembly of the article or of any fabric,
			 fabric component, or component knit-to-shape from which the apparel article was
			 assembled. For purposes of this paragraph, false information is material if
			 disclosure of the true information would have meant that the article is or was
			 ineligible for preferential treatment under this section.
				(i)Proclamation
			 authorityThe President shall issue a proclamation to carry out
			 this section not later than 60 days after the date of the enactment of this
			 Act. The President shall consult with the Committee on Ways and Means of the
			 House of Representatives and the Committee on Finance of the Senate in
			 preparing such proclamation.
			5.Effective
			 dateThis Act shall apply to
			 articles entered, or withdrawn from warehouse for consumption, on or after the
			 15th day after the date on which the President issues the proclamation under
			 section 4(i).
		6.Termination
			(a)In
			 generalThe preferential duty
			 treatment provided under this Act shall remain in effect for a period of 10
			 years beginning on the effective date provided in section 5.
			(b)GSP
			 eligibilityThe preferential duty treatment provided under this
			 Act shall terminate if and when the Philippines becomes ineligible for
			 designation as a beneficiary developing country under title V of the Trade Act
			 of 1974 (19 U.S.C. 2461 et seq.).
			
